Title: From John Adams to Alexander Bryan Johnson, 10 May 1823
From: Adams, John
To: Johnson, Alexander Bryan



My Dear Sir.
Quincy 10th. May. 1823

I have received your favor of May 5th. The King of England has performed one noble action, and I hope he will many more, his Fathers library was a glorious one, when I saw it, it was well chosen, elegantly printed bound and lettered, but not gorgeously, it has been greatly increased since I saw it. If it was in my power I would give as many Books to my Quincy Academy, but this is only a Utopian wish, and vision.—Have you read Omeara and las-Cases, these I think deserve to become Classacal Books Napoleon can never be forgotten he deserves to be remembered more than Alexander or Ceaser or Nebuchadnezzar or Zingeskan; as a legislator a hero and a conqueror he was greater than them all, and a much better Man—
I know little about the inhabitants of Utica but I understand they are good friends of the Southern interest, and much good may their political faith do them—I presume they have a reasonable quantity of New York Antipathy to new England, I hope however they will be blessed and became a great City. Even my Grand Son De Wint is seasoned with a spice of contempt for New England, and a reasonable admiration for the southern Statesmen. I hope however that Cedar Grove will be blessed, and all its Inhabitants ? Do you read French? Love to Susan and Abigail and all the little ones. with the best wishes for your / welfare, from your, and their affectionate / Grandfather
John Adams